1 F.3d 1249NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
UNITED STATES of America, Plaintiff-Appellee,v.Carl Anthony BECKLES, Defendant-Appellant.
No. 91-5184.
United States Court of Appeals, Tenth Circuit.
July 26, 1993.

Before MOORE, TACHA, and BRORBY, Circuit Judges.
ORDER AND JUDGMENT*
TACHA, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.  The case is therefore ordered submitted without oral argument.


2
The single issue raised in this appeal is whether under 18 U.S.C. Sec. 924(c) an enhanced sentence for a "second or subsequent conviction" may be imposed when a defendant is convicted of two separate offenses charged in the same indictment regardless of when the offenses occurred.  The appeal was abated pending a decision by the United States Supreme Court in Deal v. United States, 113 S.Ct. 1993 (1993).  The outcome of this appeal is controlled by that decision, which rejected the argument now presented by Beckles and held that Sec. 924(c) applies to second and subsequent convictions within a single proceeding.  Id. at 1996-97.  We therefore hold that the trial court did not err in enhancing the appellant's sentence for a "second or subsequent conviction" pursuant to 18 U.S.C. Sec. 924(c).  AFFIRMED.  The mandate shall issue forthwith.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.  10th Cir.R. 36.3